CRAIG, Judge,
dissenting.
Both motions for summary judgment should be denied because this case does not turn upon determination of a question of law, or upon undisputed facts, so as to permit the issuance of summary judgment without the development of a factual record.
As a matter of law, the absence of specific sanctions in the controlling statute does not negate the applicability of a common law right in the Department of Public Welfare to recover damages in the event that a factual record would disclose that the attorney’s failure to protect the Commonwealth’s lien resulted in a loss to the public treasury. See the dissenting opinion in Department of Public Welfare v. Portnoy, 129 Pa.Commonwealth Ct. 469, 566 A.2d 336 (1989), submitting that the absence of specific statutory sanctions does not negate the applicability of an equity injunction to compel obedience to the notice requirements of the statute.
Because the development of a factual record, pursuant to a hearing, is necessary to show whether or not the attorney’s conduct caused loss to the Commonwealth with respect to its lien for public assistance, there should be no summary judgment. The case should proceed to trial.
McGINLEY and BARRY, JJ. join this dissent.